Dr. Alex Melvin Wade, Jr.
 ProSe
 Mark W. Stiles
 3060 FM 3514
 Reaumont, Texas 77705-7638                                                                 ~IECIE~VED ~N
                                 IN THE COURT OF CRIMINAL APPEALS                        COOlFff OF CRIMINAl APP&\lS
                                                                                                  OCT 23 2015
                                        FOR THE STATE OF TEXAS
                                                                              \
                                              AUSTIN, TEXAS                                  Arw~IA«:~,Ci~rn
 In Re: ALEX MELVIN WADE, .JR.           ~
      Relator,                                             District· Court No.:. 729, 136-H
                                                           In the 179th ·Judicial .District Court
                                                           Harris Cmmty, Texas


           APPLICANT ALEX MELVIN WADE .·          JR.·•s ORIGINAL PETITION           FOR WRIT OF
           ·----------- ·------· ··------- ·--·--t:. ---~ ·--------·· ---------- ·----· ·---··· ·-·-·
                                                 'MANDAMUS

 10 THE HONORABlE JUSTIICES OF SAID· COURT:.

      COMES     NOW'A~ex    Melvin Wade, Jr., Relator, .pro se, in the above entitled

 numbered cause of action and·files this his Original Petition for Writ of
 Mandamus pursuant to Vernon's Ann. Texas ConsL art 5, Section 5, where the

 filing originated in the 179th ~Judicial ·District Court of Harris County, Texas

. in a petition for wt!i:t tof Habeas Conpus, pursant to VACXP .art. 11.07 and would

 show the following:

                                                I . REI.A10R .

      Alex. Melvin Wade~ Jr.., is an offender incarcerated in the Texas Depart-
ment of Criminal 3ustice 7 (Mark w. Stiles Unit) 3060 FM 3514, Beaumont, Texas·

and is appearing pro ·se and who. can be .. located at the above address.

      1.    Relator Alex Melvin Wade, Jr., filed his writ of habeas corpus proceed-

ing in the Office of Chris daniel, Clerk'for                    the.HarrsiCounty~         Texas District

Court on July 31st) 2015. (See Exhibit ''A" Letter indicating proof of filing

of writ of Habeas Corpus pursuant~ to VACCP 11.07 .)

   · Applicant seeks to have this Court issue mandanrus to the Office of the

clerk causing that office'to invoke·itsm~sisterial duties. pursuant to VACCP
11.07.

      The ''Office of Chris Daniel, Clerk; Harris County, Texas District Cour;-t
by letter dated August 13th, 2015, stating the following.• -·

     Ya.n:.- p:st c.cn.r.ictim awlkatim for writ of H=ih:Es CbJ:p..ls .YES n:ceiva:l arrl filEd
     on 7/31/An.S. .Article 11.07 of tre Thxas c.a:E of Crimirnl Proc.a:lJre affords tie
     State 15 d3ys in wri.ch to. arsa- tie cq:plicatim afterlav:irg b=En serva::l withg
     said awlkaticn. .After the.15 d3.ys a1.J.a.Bi tie State to aJ:N..er. t:re 8);:plicatim,
     th= Cart has _A) d:tys. :in v.hi.d1 it nay ~ tiE ~tiro of isstEs .to 1:erolve,
     if any. If tie O:l.n:t me.; mt Entearl   an order des:iglat:irg :i.ssLEs to re -r::erolverl
     within 35 d3.ys after t:iE State ~ b:aLservei .wi1h tie ar.Plicat:i.m., frE awJic.a-:"
     tim will re fatVmd:rl to tie Cart. of O:irnircl: ~ for- th:ir ~tim
     p.n:s.rm~>to Article 11.07, Sec. 3(c) of t:h= ThXas Ore of CrirnirnLProcaln:e •.

     The State filed its Original Answer .on or about August 24th, 201.5 1 with

attached Exhibits ('A" - ''B'')       TI1e State filed its State's Proposed_ finding of

fact'j Conclusion of law, and Order on or abOut the:c24th ofAugust 2015 and

acquired the jUdge's Signature on. same day.               Applicant filed his response to

the state's original answer. irrmediately thereafter his receipt thereof of .the

State's Original-Answer.
     Your Applicant filed in this'Court.and/or submitted to this                      \~urt   a copy

_of Applicant Alex Melvin Wade, Jr., 's .Amended Respomse to_ State's .Answer. The

document was 11eturned by applicant, marked through, received in Court of Appeall

September 25th, 20:l5.       Abel Acosta, Clerk~ .. This document ac.Cornpained by cover

letter dated Octobert7th, 2015 states. the following:
     After a thorough search of. our record~::we find that· you do not have· .
     a QWrityof Habeas Corpus filed in .; the Court of CriminaL Appeals .at this
      time. If you have any further questions . or concerns,·, plea..c;e direct
      them to the District Clerk .in the convicting .county:where you originally
     .filed the application. (Exhibit. "B", letter .of this Office,. Abel Acosta,
     Clerk of the Court .of CriminaLAppeals.)
                                                                 I



                                                   -2-
            J?.!fli~~   .9!. .'Jllli   Q_F!IC.:~. _Qx_ ~~JS pANIEL, · CLERKt: -~~IS 92~- ~~

           Applicant writ of habeas corpus .filed on July             31st~   2015, and TExas
      ..
Code of Criminal Procedure 11.07 and their has been no order entered designating

unresolved issues, the filing were to be transmitted to this C'.ourt 35 days frqn

 the date of filing of. the writ of habeas corpus.

           Therefore, Applicant's petition for writ of.mandum,is brought on pursuant

to the letter from this                    Court, there is no writ . of habeas corpus in that

court.        The record indicate the court clerk of Harris C'.ounty ~ Texas has filed

to file with the Office of the Clerk,. Abel Acosta, the. filing in the lower

court and has not done so.
                                                    CONCI..US ION

           For the foregoing reasons, Applicant prays this Honorable                Court~   issue

mandarrrus cOIIUianding the Clerk, Chris Daniel., Harris County, Texas trans-
mit to this Court the record from the lower cout't in cause number 729, 136-:-H

for adjudicating by this Court purswmt to Article 1L07, sec.· 3(c}, respective-:

ly.




                                                       . Beaumont, Texas 77705-:7638

                              CERTIFICATE OF SERVICE .
     I, Dr. Alex Melvin Wade~ Jr ~,.pro se herein hereby certify· a true and


~
     ct-copy of the foregoing Application. for Writ of.Nandamus has this    .·
  I   day of. Cktober 2015, .postage. prepaid and served upon the Office of
C- _s Daniel, Clerk, Harrsi County~ Texas district Clerk Office, 1201 Frank-
lin Street, 3rd Fl., Houston, Texas 77002.                ·

                                                        Dr. Alex Melvin wade, Jr.
                                                        ProSe




                                                                                                     \
SHARON KELLER                                                                                           ABEL ACOSTA
  PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                     CLERK
                                                                                                           (512)463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                         SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
BARBARA P. HERVEY                                                                                     (512)463-1600
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES




   October 7, 2015

  Alex M. Wade #1624189
  Stiles Unit                                  )
  3060 FM 3514
  Beaumont, TX 77705


   RE: Trial Court Case #729,136H :


  Dear Mr. Wade:

  After a thorough search of our records, we find that you do not have a Writ of Habeas Corpus
  filed in the Court of Criminal Appeals at this time. If you have any further questions or
  concerns, please direct them to the District Clerk in the convicting county where you originally
  filed the application.

  I am herewith returning your documents.


EXHIBIT "BI I

                                                                                                   \/    ...



                                                                                                   ~

 AA/kd
 Enclosure


                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.CCA.COURTS.STATE.TX.US
·.                                                      CHRIS DANIEL
                                                HARRIS COUNTY DISTRICT CLERK .


      August 13, 2015

      ALEX MELVIN WADE# 1624189
      MARK W. STILES UNIT
      3060 FM 3514
      BEAUMONT, TX 77705-7638


      RE: CAUSE# 729136-H
      179th District Court

     Dear Applicant:

     Your post conviction application for Writ of Habeas Corpus was received and filed on 7/3 I /2015. Article 11.07 of the Texas
     code of Criminal Procedure affords the State 15 days in which to answer the application after having been served with said
     application. After the 15 days allowed the State to answer the applicati-on, the Court has 20 days in which it may order the
     designation of issues to be resolved; if any. If the Court has not entered an order designating issues to be resolved within 35 days
     after the State having beeri served with the application, the application will be forwarded to the.Court of Criminal Appeals for
     their consideration pursuant to Article 11.07, Sec. 3(c) ofthe Texas Code of Criminal Procedure.

     The records of the office reflect the following:


     CAUSE NO.             PETITION FOR WRIT OF HABEAS CORPUS                                         DISPOSITION ·

     729136-A               11/01/2006                                                                DENIED

     729136-B               02/25/2009                                                                DISMISSED

     729136,.C             04/29/2009                                                                 DENIED

     729136-D               10/02/2013                                                               DISMISSED



                           10/15/2014                                                                DISMISSED

     729136-G              06/24/2015                                                                DISMISSED
                                                                                                                                              {:



     AJ.Lfuture correspondence should indicate the above listed cause numbet\              :._ EXHIBIT "A"



          ana Garcia, Deputy                                                                                                           r.:·
        imina! Post Trial .                                                       .....,


     CC: District Attorney
         Judge, Presiding Court
                                                                                                                                      -~3
                                                                                                                                      :·'




                     1201 FRANKLIN      •   P.O. Box 4651 • HOUSTON, TEXAS 77210-4651             PAGE I OF I
                                                        REV. 01-02-04
·.                                                                                   \




                      DEClARATION OF ALEX MELVIN WADE, JR, ; APPLICANT ·

            I" Alex Melvin Wade, Jr. 1 swears under the penalty of perjury thnt the
     fc:K:ts aud allegadon::; in the above Appli.cai:.lon for W:Llt of Mandarnus '!:lare true
     i:lnd correct.

          Relator, .4.lex Melvin wi:ide, ~Tr.··~ sigued uudec the penalty ( I f pel:jury,
     pur~uaut to Title 2R USC Sec. 1740 1JD this the.16i.h dCJy of Oc.toher 2015.



                                                        Alex !1el v in Wade, Jr. ,
                                                        De~lar<:1nt




                                               -... -
                                                 I